DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 03/02/2021 have been fully considered but they are not persuasive. 

Applicant’s representative argues that US Publication 2017/0175454 A1 (i.e. Ricks et al.) fails to teach the limitation reciting at least “…a first flow controller supported by, and movable with, the piston…”, as recited in claim 1 (and, similarly claims 17 & 20). Applicant’s representative goes on to state “…the second flow control device 322 shown in FIG. 5 of Ricks is supported by, and movable with, the second reciprocating member 308, but the first flow control device 320 is supported by, and 

Furthermore, Applicant’s representative argues that the legal rationale applied within the 35 U.S.C. 103 rejection is not obvious to teach the limitation “…wherein an outer diameter of the piston as measured in a direction at least substantially perpendicular to a direction of extension and retraction of the element is less than or at least substantially equal to an outer diameter of the element…”, as recited in claim 1 (and, similarly claims 17 & 20). Applicant’s representative cites benefits of doing so within paragraphs [0033, 0049] of the instant application. With that being said, Examiner respectfully notes that the benefits as disclosed therein, is not limited to only that (see also paragraph [0073] of the instant application), in which one of ordinary skill in the art could also consider modifying the shape of the element for at least cost savings on material and/or cost on time to make the element(s), to further allow for at least conducting wellbore operations for subterranean fluid (e.g. oil, gas, water, etc.) recovery purposes. 
Examiner suggests incorporating more claim language (i.e. structural and/or functional) to overcome the prior art rejection and advance prosecution, preferably towards an allowance.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2017/0175454 A1 (i.e. Ricks et al.) in view of US Publication 2007/0114065 A1 (i.e. Hall).

In regards to claim 1, Ricks discloses: A passively adjustable element (at least 156) for an earth-boring tool (as shown in at least figures 2 and 5), comprising: 
	a housing (at least 356); 
	an element (at least 154) located at least partially within the housing (as shown in at least figure 5) and extendable and retractable relative to the housing (at least paragraph [0025] introduces an actuation device 156 may control the rate of extension and retraction of the drilling element 154 with respect to the drill bit 116); 
	a piston (at least 306) located within the housing and secured to the element (as shown in at least figure 5), the piston configured to drive extension and retraction of the element (at least paragraphs [0029-0030] introduces element 306 to be a reciprocating member), wherein the piston and the housing cooperatively form a first chamber (at least 336, 340) located at a first axial position along the piston and a second chamber (at least 338, 344) located at a second, different axial position along the piston (as shown in at least figure 5); 
	a first flow path (at least 316) extending from the first chamber, through the piston, through a first flow controller (at least 320) supported by, and movable with, the piston, to the second chamber, the first flow controller configured to permit fluid to flow from the first chamber to the second chamber at a first rate during retraction of the element and piston relative to the housing (at least paragraph [0037] introduces the first flow control device 320 may be disposed within the first fluid flow path 316 and may be configured to control the flow rate of the hydraulic fluid 312 from the second fluid chamber 338 to the first fluid chamber 336; at least paragraphs [0048-0059] introduces the rate of the movement of the first and second reciprocating members 306, 308 (e.g., the speed at which the first and second reciprocating members 306, 308 moves through the outward and inward strokes) may be controlled by the flow rates of the hydraulic fluid 312 through the first and second fluid flow paths 316, 318, and the first and second flow control devices 320, 322; as a result, the rate of the movement of the drilling element 154 (e.g., the speed at which drilling element 154 extends and retracts) and the position of the drilling element 154 relative to the surface 230 (FIG. 2) may be controlled by the flow rates of the hydraulic fluid 312 through the first and second fluid flow paths 316, 318, and the first and second flow control devices 320, 322); 
	a second flow path (at least 318) extending from the second chamber, at least partially through the piston, through a second flow controller (at least 322) supported by, and movable with, the piston, to the first chamber, the second flow controller configured to permit fluid to flow from the second chamber to the first chamber at a second, faster rate during extension of the element and piston relative to the housing (at least paragraphs [0029, 0038, 0048] introduces the second flow control device 322 may be disposed within the second fluid flow path 318 and may be configured to control the flow rate of the hydraulic fluid 312 from the first fluid chamber 336 to the second fluid chamber 338 (i.e., from the first and second portions 340, 342 of the first fluid chamber 336 to the second portion 346 of the second fluid chamber 338); paragraphs [0050] introduces the first and second flow control devices 320, 322, may be selected to provide a slow outward stroke (i.e., slow flow rate of the hydraulic fluid 312 through the first fluid flow path 316) of the drilling element 154 and a fast inward stroke of the drilling element 154 (i.e., a fast flow rate of the hydraulic fluid 312 through the second fluid flow path 318)); 
	at least one sealing element (at least paragraph [0032] introduces the first portion 340 of the first fluid chamber 336 may be sealingly isolated from the first portion 344 of the second fluid chamber 338 by the first reciprocating member 306) to axially separate the first chamber from the second chamber (as shown in at least figure 5); and 
	a biasing element (at least 314) positioned and configured to bias the piston and element toward an extended position (at least paragraph [0039] introduces the biasing member 314 (e.g., a spring) may be disposed within the first portion 340 of the first fluid chamber 336 and may be attached to the first reciprocating member 306 on the front surface 328 of the first reciprocating member 306 opposite the connection member 302 and may exert a force on the first reciprocating member 306 and may move the first reciprocating member 306, and as a result, the connection member 302 outward toward a formation 118 (FIG. 1)).
	However, Ricks appears to be silent in regards to: at least one sealing element located between the piston and the housing to axially separate the first chamber from the second chamber; and
	wherein an outer diameter of the piston as measured in a direction at least substantially perpendicular to a direction of extension and retraction of the element is less than or at least substantially equal to an outer diameter of the element.
	Nonetheless, Hall discloses: at least one sealing element located between the piston and the housing to axially separate the first chamber from the second chamber (at least paragraph [0030] and figures 1-3 introduces sealing element at least 210 between the piston of at least 140 and the housing 101).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Ricks to include the teachings Hall, by modifying the (at least paragraph [0008]). 
	Furthermore, Ricks in view of Hall appear to be silent in regards to: 	wherein an outer diameter of the piston as measured in a direction at least substantially perpendicular to a direction of extension and retraction of the element is less than or at least substantially equal to an outer diameter of the element.
	Nonetheless, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. In re Dailey, 149 USPQ 47 (CCPA 1976). Furthermore, since the Applicant has not disclosed that the claimed design feature solves any problem(s) or is for a particular reason, it appears that the claimed invention would perform equally well with the disclosed modifications.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Ricks in view Hall to include for an outer diameter of the piston as measured in a direction at least substantially perpendicular to a direction of extension and retraction of the element to be less than or at least substantially equal to an outer diameter of the element to allow for at least conducting wellbore operations for subterranean fluid (e.g. oil, gas, water, etc.) recovery purposes.

In regards to claim 2, Ricks further discloses: wherein the piston and the housing further cooperatively form a third chamber located at a third, different axial position along the piston and a fourth chamber located at a fourth, different axial position along the piston, the third chamber in fluid communication with the first chamber via the first flow path and located on an axial side of the second chamber opposite the first chamber, the fourth chamber in fluid communication with the second chamber via the second flow path and located on an axial side of the third chamber opposite the second chamber (third and fourth chambers of at least 336, 338 as shown in at least figure 5; at least paragraph [0037] introduces the first flow control device 320 may be disposed within the first fluid flow path 316 and may be configured to control the flow rate of the hydraulic fluid 312 from the second fluid chamber 338 to the first fluid chamber 336; at least paragraphs [0029, 0038, 0048] introduces the second flow control device 322 may be disposed within the second fluid flow path 318 and may be configured to control the flow rate of the hydraulic fluid 312 from the first fluid chamber 336 to the second fluid chamber 338 (i.e., from the first and second portions 340, 342 of the first fluid chamber 336 to the second portion 346 of the second fluid chamber 338).

In regards to claim 3, Ricks further discloses: a pressure-compensating element (at least 324) located within the housing, the pressure-compensating element configured to move relative to the housing to expand and contract a compensating volume located in the fourth chamber in response to extension and retraction of the piston and the element to compensate for temporary pressure differences between the (at least paragraphs [0046, 0058] introduces the pressure compensator 324 may include a bellows, diaphragm, pressure compensator 324 valve, etc; for example, the pressure compensator 324 may include a diaphragm that is in fluid communication with the environment (e.g., mud of wellbore 102 (FIG. 1)) on one side and in fluid communication with the hydraulic fluid 312 in the second fluid chamber 338 on another side and may at least substantially balance the pressure of the second fluid chamber 338 with the environment pressure).

In regards to claim 4, Ricks further discloses: wherein an angle between a geometric center of the first flow path from the first chamber into the piston and a longitudinal axis of the piston is oblique (as shown in at least figure 5).

In regards to claim 5, Ricks discloses the angle (as shown in at least figure 5).
	However, Ricks in view of Hall appear to be silent in regards to: wherein the angle is about 45°.
	Nonetheless, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. In re Dailey, 149 USPQ 47 (CCPA 1976). Furthermore, since the Applicant has not disclosed that the claimed design feature solves any problem(s) or is for a particular reason, it appears that the claimed invention would perform equally well with the disclosed modifications.


In regards to claim 6, Ricks discloses: the second flow path and second chamber (as shown in at least figure 1).
	However, Ricks in view of Hall appear to be silent in regards to: wherein a geometric center of the second flow path from the second chamber into the piston is perpendicular to a longitudinal axis of the piston.
	Nonetheless, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. In re Dailey, 149 USPQ 47 (CCPA 1976). Furthermore, since the Applicant has not disclosed that the claimed design feature solves any problem(s) or is for a particular reason, it appears that the claimed invention would perform equally well with the disclosed modifications.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Ricks in view of Hall to include for geometric center of the second flow path from the second chamber into the piston to be perpendicular to a 

In regards to claim 7, Ricks further discloses: wherein the first chamber is located on an axial side of the second chamber opposite the element extendable and retractable relative to the housing (as shown in at least figure 5). 

In regards to claim 8, Ricks further discloses: wherein the biasing element is located in the first chamber (as shown in at least figure 5). 

In regards to claim 9, Ricks further discloses: a pressure-compensating element (at least 324) located within the housing, the pressure-compensating element configured to move relative to the housing to expand and contract a compensating volume in response to extension and retraction of the piston and the element to compensate for temporary pressure differences between the first chamber and the second chamber (at least paragraphs [0046, 0058] introduces the pressure compensator 324 may include a bellows, diaphragm, pressure compensator 324 valve, etc; for example, the pressure compensator 324 may include a diaphragm that is in fluid communication with the environment (e.g., mud of wellbore 102 (FIG. 1)) on one side and in fluid communication with the hydraulic fluid 312 in the second fluid chamber 338 on another side and may at least substantially balance the pressure of the second fluid chamber 338 with the environment pressure). 

In regards to claim 10, Ricks further discloses: wherein the compensating volume is in the second chamber (at least paragraphs [0046, 0058] introduces for example, the pressure compensator 324 may include a diaphragm that is in fluid communication with the environment (e.g., mud of wellbore 102 (FIG. 1)) on one side and in fluid communication with the hydraulic fluid 312 in the second fluid chamber 338 on another side and may at least substantially balance the pressure of the second fluid chamber 338 with the environment pressure). 

In regards to claim 12, Ricks further discloses: wherein the pressure- compensating element is located on an axial side of the first chamber opposite the second chamber and opposite the element (as shown in at least figure 5). 

In regards to claim 14, Ricks further discloses: wherein the pressure- compensating element comprises a diaphragm configured to expand and retract laterally relative to the piston during extension and retraction of the element (at least paragraphs [0046, 0058] introduces the pressure compensator 324 may include a bellows, diaphragm, pressure compensator 324 valve, etc).

In regards to claim 15, Ricks further discloses: wherein the element is selected from the group consisting of: a cutting element, a cutting insert, a depth-of-cut-control element, an ovoid, a gage pad, and a stabilizer pad (at least paragraph [0018] introduces the term "drilling element" means and includes fixed cutters, wear elements, and bearing elements. For example, drilling elements may include cutting elements, pads, elements making rolling contact, elements that reduce friction with formations, PDC bit blades, cones, elements for altering junk slot geometry, etc.).

In regards to claim 16, Ricks further discloses: wherein the first flow controller comprises a restrictor and the second flow controller comprises a check valve (at least paragraph [0037] introduces in some embodiments, the first flow control device 320 may include one or more of a first check valve and a first restrictor (e.g., an orifice); in some embodiments, the first flow control device 320 may include only a first check valve).

In regards to claim 17, Ricks discloses: An earth-boring tool (as shown in at least figure 2), comprising: 
	a body (of at least 200); and 
	a passively adjustable element (at least 156) secured to the body (as shown in at least figure 2), the passively adjustable element comprising: 
	a housing (at least 356) secured within a pocket extending into the body (as shown in at least figures 2 and 5); 
	an element (at least 154) located at least partially within the housing (as shown in at least figure 5) and extendable and retractable relative to the housing (at least paragraph [0025] introduces an actuation device 156 may control the rate of extension and retraction of the drilling element 154 with respect to the drill bit 116); 
(at least 306) located within the housing and secured to the element (as shown in at least figure 5), the piston configured to drive extension and retraction of the element (at least paragraphs [0029-0030] introduces element 306 to be a reciprocating member), wherein the piston and the housing cooperatively form a first chamber (at least 336, 340) located at a first axial position along the piston and a second chamber (at least 338, 344) located at a second, different axial position along the piston (as shown in at least figure 5); 
	a first flow path (at least 316) extending from the first chamber, through the piston, through a first flow controller (at least 320) supported by, and movable with, the piston, to the second chamber, the first flow controller configured to permit fluid to flow from the first chamber to the second chamber at a first rate during retraction of the element and piston relative to the housing (at least paragraph [0037] introduces the first flow control device 320 may be disposed within the first fluid flow path 316 and may be configured to control the flow rate of the hydraulic fluid 312 from the second fluid chamber 338 to the first fluid chamber 336; at least paragraphs [0048-0059] introduces the rate of the movement of the first and second reciprocating members 306, 308 (e.g., the speed at which the first and second reciprocating members 306, 308 moves through the outward and inward strokes) may be controlled by the flow rates of the hydraulic fluid 312 through the first and second fluid flow paths 316, 318, and the first and second flow control devices 320, 322; as a result, the rate of the movement of the drilling element 154 (e.g., the speed at which drilling element 154 extends and retracts) and the position of the drilling element 154 relative to the surface 230 (FIG. 2) may be controlled by the flow rates of the hydraulic fluid 312 through the first and second fluid flow paths 316, 318, and the first and second flow control devices 320, 322); 
	a second flow path (at least 318) extending from the second chamber, at least partially through the piston, through a second flow controller (at least 322) supported by, and movable with, the piston, to the first chamber, the second flow controller configured to permit fluid to flow from the second chamber to the first chamber at a second, faster rate during extension of the element and piston relative to the housing (at least paragraphs [0029, 0038, 0048] introduces the second flow control device 322 may be disposed within the second fluid flow path 318 and may be configured to control the flow rate of the hydraulic fluid 312 from the first fluid chamber 336 to the second fluid chamber 338 (i.e., from the first and second portions 340, 342 of the first fluid chamber 336 to the second portion 346 of the second fluid chamber 338); paragraphs [0050] introduces the first and second flow control devices 320, 322, may be selected to provide a slow outward stroke (i.e., slow flow rate of the hydraulic fluid 312 through the first fluid flow path 316) of the drilling element 154 and a fast inward stroke of the drilling element 154 (i.e., a fast flow rate of the hydraulic fluid 312 through the second fluid flow path 318)); 
	at least one sealing element (at least paragraph [0032] introduces the first portion 340 of the first fluid chamber 336 may be sealingly isolated from the first portion 344 of the second fluid chamber 338 by the first reciprocating member 306) to axially separate the first chamber from the second chamber (as shown in at least figure 5); and 
(at least 314) positioned and configured to bias the piston and element toward an extended position (at least paragraph [0039] introduces the biasing member 314 (e.g., a spring) may be disposed within the first portion 340 of the first fluid chamber 336 and may be attached to the first reciprocating member 306 on the front surface 328 of the first reciprocating member 306 opposite the connection member 302 and may exert a force on the first reciprocating member 306 and may move the first reciprocating member 306, and as a result, the connection member 302 outward toward a formation 118 (FIG. 1)).
	However, Ricks appears to be silent in regards to: at least one sealing element located between the piston and the housing to axially separate the first chamber from the second chamber; and
	wherein an outer diameter of the piston as measured in a direction at least substantially perpendicular to a direction of extension and retraction of the element is less than or at least substantially equal to an outer diameter of the element.
	Nonetheless, Hall discloses: at least one sealing element located between the piston and the housing to axially separate the first chamber from the second chamber (at least paragraph [0030] and figures 1-3 introduces sealing element at least 210 between the piston of at least 140 and the housing 101).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Ricks to include the teachings Hall, by modifying the drilling bit apparatus comprising a piston and housing taught by Ricks to include for a sealing element between the piston and the housing taught by Hall to allow for (at least paragraph [0008]). 
	Furthermore, Ricks in view of Hall appear to be silent in regards to: 	wherein an outer diameter of the piston as measured in a direction at least substantially perpendicular to a direction of extension and retraction of the element is less than or at least substantially equal to an outer diameter of the element.
	Nonetheless, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. In re Dailey, 149 USPQ 47 (CCPA 1976). Furthermore, since the Applicant has not disclosed that the claimed design feature solves any problem(s) or is for a particular reason, it appears that the claimed invention would perform equally well with the disclosed modifications.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Ricks in view Hall to include for an outer diameter of the piston as measured in a direction at least substantially perpendicular to a direction of extension and retraction of the element to be less than or at least substantially equal to an outer diameter of the element to allow for at least conducting wellbore operations for subterranean fluid (e.g. oil, gas, water, etc.) recovery purposes.

Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2017/0175454 A1 (i.e. Ricks et al.) in view of US Publication .

In regards to claim 11, Ricks further discloses: the pressure-compensating element proximate to the element (as shown in at least figure 5). 
	However, Ricks in view of Hall appears to be silent in regards to: wherein the pressure-compensating element is located on an axial side of the second chamber opposite the first chamber and proximate to the element.
	Nonetheless, Jain discloses: wherein the pressure-compensating element is located on an axial side of the second chamber opposite the first chamber and proximate to the element (at least pressure-compensating element 499 to be located on the axial side of the second chamber at least 374 opposite the first chamber at least 378 and proximate to the element at least 392).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Ricks in view of Hall to include the teachings of Jain, by modifying the pressure-compensating element within the drilling apparatus taught by Ricks in view of Hall to include for the pressure-compensating element to be located on an axial side of the second chamber opposite the first chamber and proximate to the element taught by Jain to allow for controlling a fluid pressure within the fluid chamber for drilling wellbores (at least abstract and paragraph [0003]).

In regards to claim 18, Ricks discloses: the housing of the passively adjustable element is secured within the pocket (as shown in at least figures 2 and 5).
	However, Ricks in view of Hall appears to be silent in regards to: the housing of the passively adjustable element is secured within the pocket by a split ring forced at least partially into a complementary groove in the pocket by an expander.
	Nonetheless, Jain discloses: the housing of the passively adjustable element is secured within the pocket by a split ring forced at least partially into a complementary groove in the pocket by an expander (unlabeled split ring as shown in at least figure 8A at the top of the apparatus).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Ricks in view of Hall to include the teachings of Jain, by modifying the housing of the passively adjustable element secured within the pocket taught by Ricks in view of Hall to be secured by a split ring taught by Jain to allow for controlling a fluid pressure within the fluid chamber for drilling wellbores (at least abstract and paragraph [0003]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2017/0175454 A1 (i.e. Ricks et al.) in view of US Publication 2007/0114065 A1 (i.e. Hall) with the teachings of US Patent 4,386,668 (i.e. Parish).

In regards to claim 13, Ricks discloses: wherein the pressure- compensating element configured to move in a same direction as the piston and the element during (Examiner notes the claim language is broad in nature in which the apparatus as a whole moves in the same longitudinal direction as the piston when within the wellbore).
	However, Ricks in view of Hall appear to be silent in regards to: wherein the pressure-compensating element comprises a pressure-compensating piston.	Nonetheless, Parish discloses: wherein the pressure-compensating element comprises a pressure-compensating piston (at least column 4, lines 47-68 introduces piston 79 serves as a compensator means for limiting pressure differential between the air passages and the lubricant chamber 29).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Ricks in view of Hall to include the teachings of Parish, by modifying the pressure compensating element taught by Ricks in view of Hall to include for the pressure-compensating element to comprise a pressure-compensating piston taught by Parish to allow for an improved bearing for an earth boring bit used in gaseous fluid drilling (at least column 1, lines 6-9).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2017/0175454 A1 (i.e. Ricks et al.) in view of US Publication 2007/0114065 A1 (i.e. Hall) with the teachings of US Publication 2011/0011579 A1 (i.e. Wells et al.).

In regards to claim 19, Ricks discloses: the housing of the passively adjustable element is secured within the pocket (as shown in at least figures 2 and 5).
by a collet secured within the pocket and threadedly engaged with the housing.
	Nonetheless, Wells discloses: wherein the housing of the passively adjustable element is secured within the pocket by a collet secured within the pocket and threadedly engaged with the housing (at least paragraph [0027-0036] introduces bit body groove (210) is configured to releasably retain collet latch (24) as described below; latch assembly (1) is mechanically connected (for example, by threads) to drill bit insert (2) to allow retention of the insert (2) in the bit body (206 in FIG. 1A) until it is to be released therefrom, and includes optional seal elements (4), cam (11) and collet assembly (22)).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Ricks in view of Hall to include the teachings of Wells, by modifying the housing of the passively adjustable element is secured within the pocket taught by Ricks in view of Hall to include for the element to be secured within the pocket by a collet secured within the pocket and threadedly engaged with the housing taught by Wells to perform certain operations in subterranean formations below the drill bit (at least paragraph [0003]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2017/0175454 A1 (i.e. Ricks et al.) in view of US Publication 2007/0114065 A1 (i.e. Hall).

In regards to claim 20, Ricks discloses: A method of using an earth-boring tool (as shown in at least figure 2) having a passively adjustable element (at least 156), comprising: 
	engaging an earth formation utilizing an earth-boring tool (at least abstract and paragraph [0002] introduces this disclosure relates generally to self-adjusting earth-boring tools for use in drilling wellbores, to bottom-hole assemblies and systems incorporating self-adjusting earth-boring tools, and to methods and using such self-adjusting earth-boring tools, assemblies, and systems); 
	retracting at a first rate an element (at least 154) to a greater extent within a housing (as shown in at least figure 5) secured to a body of the earth-boring tool in response to engaging the earth formation utilizing the earth-boring tool by compressing a biasing element (at least 314) biasing the piston and the element toward an extended position while flowing a hydraulic fluid along a first flow path (at least 316) extending from a first chamber (at least 336, 340) located at a first axial position along a piston (at least 306) secured to, and movable with, the element, through the piston, through a first flow controller (at least 320) supported by, and movable with, the piston, to a second chamber (at least 338, 344) located at a second, different axial position along the piston, an outer diameter of the piston as measured in a direction at least substantially perpendicular to a direction of extension and retraction of the element being less than or at least substantially equal to an outer diameter of the element (at least paragraph [0037] introduces the first flow control device 320 may be disposed within the first fluid flow path 316 and may be configured to control the flow rate of the hydraulic fluid 312 from the second fluid chamber 338 to the first fluid chamber 336; at least paragraphs [0048-0059] introduces the rate of the movement of the first and second reciprocating members 306, 308 (e.g., the speed at which the first and second reciprocating members 306, 308 moves through the outward and inward strokes) may be controlled by the flow rates of the hydraulic fluid 312 through the first and second fluid flow paths 316, 318, and the first and second flow control devices 320, 322; as a result, the rate of the movement of the drilling element 154 (e.g., the speed at which drilling element 154 extends and retracts) and the position of the drilling element 154 relative to the surface 230 (FIG. 2) may be controlled by the flow rates of the hydraulic fluid 312 through the first and second fluid flow paths 316, 318, and the first and second flow control devices 320, 322); 
	extending at a second, faster rate the element relative to the housing in response to reducing engagement with the earth formation utilizing the earth-boring tool by permitting the biasing element to move the piston and the element toward the extended position while flowing the hydraulic fluid along a second flow path (at least 318) extending from the second chamber, at least partially through the piston, through a second flow controller (at least 322) supported by, and movable with, the piston, to the first chamber (at least paragraphs [0029, 0038, 0048] introduces the second flow control device 322 may be disposed within the second fluid flow path 318 and may be configured to control the flow rate of the hydraulic fluid 312 from the first fluid chamber 336 to the second fluid chamber 338 (i.e., from the first and second portions 340, 342 of the first fluid chamber 336 to the second portion 346 of the second fluid chamber 338); paragraphs [0050] introduces the first and second flow control devices 320, 322, may be selected to provide a slow outward stroke (i.e., slow flow rate of the hydraulic fluid 312 through the first fluid flow path 316) of the drilling element 154 and a fast inward stroke of the drilling element 154 (i.e., a fast flow rate of the hydraulic fluid 312 through the second fluid flow path 318)); and 
	fluidly isolating the first chamber from the second chamber utilizing at least one sealing element (at least paragraph [0032] introduces the first portion 340 of the first fluid chamber 336 may be sealingly isolated from the first portion 344 of the second fluid chamber 338 by the first reciprocating member 306 as shown in at least figure 5).
	However, Ricks appears to be silent in regards to: fluidly isolating the first chamber from the second chamber utilizing at least one sealing element located between the piston and the housing.
	Nonetheless, Hall discloses: fluidly isolating the first chamber from the second chamber utilizing at least one sealing element located between the piston and the housing (at least paragraph [0030] and figures 1-3 introduces sealing element at least 210 between the piston of at least 140 and the housing 101).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Ricks to include the teachings Hall, by modifying the drilling bit apparatus comprising a piston and housing taught by Ricks to include for a sealing element between the piston and the housing taught by Hall to allow for (at least paragraph [0008]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        /WASEEM MOORAD/Supervisory Patent Examiner, Art Unit 3676